Title: James Madison to James Carroll and Others, 23 February 1834
From: Madison, James
To: Carroll, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby. 23. 1834
                            
                        
                        
                        
                        I have received, young gentlemen, your letter of the 16th. inst: informing me that I have been elected an
                            honorary member of the Franklin Literary Society of Randolph Macon College.
                        My respect for the object of the Society, and the motives for associating my name with it, do not permit me
                            to decline the distinction, however sensible I am of the little value that can be attached to its acceptance. I can only
                            express the sincere wishes for the success of the Institution in the contemplated improvement of its members, and of yours
                            particularly, which I pray may be accepted.
                        
                        
                            
                                James Madison
                            
                        
                    